Thiatia us 7a Yee 7 7408 -
Case 2:2%-¢v-08227- at 22% 1° Filed 02/05/21 Page 1ek12
FCZ Sree Chg Ww

Feneka | Clk ONG LAST |

pe D, B OX §00C > STATES DISTRICT COURT
for the FEB 05 2021

Trea leg, CA OVE: | CLE

RK, u
FASTERN | psn ey RICT COURT

  
 
 

 

 

) OF CALIF
) DEPUTY CLERK

TELAZE. ZZMES we ZA Fie Jif CUR

elitioner
} owen 221 cy 227 — KINHC

) ' (Supplied by Clerk of Court)
)
)
)

Bik of LoaQWe

Respondent
(name of warden or authorized person having custody of petitioner)

 

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

1. (a) Your full name: FHIN TFA Tile LS hg VBE TH AVL}
_ (b) Other names you have used: TAL. WLAN Nes pW TAO 2

 

 

 

 

 

2. Place of confinement:

(a) Name of institution: - f- CT Arlo Ag

(b) Address: LO fx. SCO

” He Claels LA. FOYE

(c) Your identification number: AFQVIZ2O? FOF.
3. Are you currently being held on orders by:

of tera authorities 0 State authorities O Other - explain:
4, Are you currently:

CIA pretrial detainee (waiting for trial on criminal charges)
OServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

(a) Name and location of court that sentenced you: SA oA Lay AA Lela
fedelal Gatthwé,  fpetedit, AQ.” FSC
(b) Docket number of criminal case: A: Mla - C0 - OLS7FID -P0K- A
(c) Date of sentencing: Yf-9- jel/y¥

OBeing held on an immigration charge

OOther (explain):

 

 

 

Page 2 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 2 of 12

AO 242-(12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
ptiow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,

revocation or calculation of good time credits)

OPretrial detention

Oiimmigration detention

ODetainer

O The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

ODisciplinary proceedings

Peither (explain: Lr Aw fe7/ Aad LALLMIE. Zs Seal at VEE
LGhIS Aad cole nad sl plovisiots

 

 

- 6 Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court: A777 Athen ne ¢ at. ALG)
L ALAA

(b) Docket number, case number, or opinion number: VA, ‘ VA Ltet of; 20 S000
(c) Decision or action you are challenging Gor disciplinary proceedings, specify the penalties imposed): -
DDE scl tye LU HELIA Ler sd ells, LE LEV A gh le: zi at
WWW HES {i vahi ston ef EVE & LE LoLY, a
Metied by CARES ACT at 2020 Aold Fits? Stép Aer wae
(d) Date of the decision or action; 22 A 7200

 

Your Earlier Challenges of the Decision or Action

7. First appeal

Did you appeal the decision, file a grievance, or seek an administrative remedy?

Bhs ONo

(a) If “Yes,” provide: ,
(1) Name of the authority, agency, or court: KOPF LDESEIN / bg: ahi) 4 /
PPLE. . _
(2) Dateoffiling 4/27 / 2912
(3) Docket number, case number, or opinion number: Lhewaedy” DLO! L252 - fol

 
 

 

(4) Result:

(5) Date of result: _/4e- ON! DAL Zope

(6) Issues raised: Te oScysto) of LH RWG adat LEI Ne  LASEO
Od fulZE! UANIA ACTEL- Sada é- of ST Aya LAs

tht Léa. SFY 61 Ef hens! of (eu Gt baste lor Bh ey!
[ELLLLE: tel et BELLA, a) MULLIED ENE:

Page 3 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 3 of 12

AO 242 (12/1)) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241
eer eae ieee ata Sn SSSeeeSS Sania SS TOS D

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal ;
After the first appeal, did you file a second appeal to a higher authority, agency, or court?

pres ONo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: BIS “en/eyr / OPA CE

(2) Date of filing: 7 “2 / 2030
(3) Docket number, case number, or opinion number: 2 A ALE: Wa S0 hb.

(4) Result: LZ galaléz
(5) Date of result: A/A

(© Issues raised: /Leayoys ae WAL LESIEV ap) Mer ALT Hod fort
LZ sya Like BO-1 feourst At tha wie rete Level tty;

 

 

    
   

? AED, *
MEPPLAAM NO bt AS AP AAhEH fo Lhegicntal Mea.
(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
we second appeal, did you file a third appeal to a higher authority, agency, or court?
es ONo

(a) If “Yes,” provide: )
(1) Name of the authority, agency, or court: Sala Lay a LOWE
/ th, 7
Ledele!l CofthovrsE

(2) Dateoffiling = P/A// “2920

(3) Docket number, case number, or opinion number: 2A: lor Cl-O/ 2 D7 KP HX ROE A

 

 

(4) Result: Zr Ascni Le | y Z Ve Ve of
(5) Date of result: By o- Ada t 2LES, 20 2 |
(6) Issues raised: /Yegyz Lay Avia

ALE tAM AN And GME Gari clt a) Ae Led OYE TE) af
BOL ln the tied toe ef ta Adin. /b beds

Page 4 of 10
Case 2:21-cv-00227-KJN Document1 Filed 02/05/21 Page 4 of 12

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
oe aaa SSS reece

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10, Motion under 28 U.S.C, § 2255
In this petition, are you me the validity of your conviction or sentence as imposed?
OYes lo

If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?

O Yes [No
If “Yes,” provide:
(1) Name of court:
(2) ‘Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)3)(A),
seeicing permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

OYes oxo

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

Page 5 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 5 of 12

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
rena

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

 

11. Appeals of immigration proceedings
Does this case concern immigration proceedings?
Yes 0
lf “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order:

(c) Did you file an appeal with the Board of Immigration Appeals?
0 Yes 0
If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:
(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes at
If “Yes,” provide:
(J) Name of court:
(2) Date of filing:
(3) Case number:

 

 

 

Pape 6 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 6 of 12

AO 242 (12/1 1) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

NSSS9B990 SSS nT
(4) Result: ~
(5). Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition? -

Yes ONo
If “Yes,” provide: s
(a) Kind of petition, motion, or application: Lasts Ae SAL: s. Abten i.
(b) Name of the authority, agency, or court: 7) JA /
Cat pote
(c) Date of filing: SLA 2 /, POLO
(d) Docket number, case number, or opinion number: 2. Le “er - 21377 - fAk- Lex: z
(e) Result: Lo ef- ch / LA
(f) Dateofresult: fer id. Jo/S/ 4030

(g) Issues raised: Be liaise Seteatitonl a eL tL sia Lasidiaicd

ae. #é |
‘ ’ fr YG tse ' ‘ a AAs L LZ if,
tt MVES, ALT 4 EF te Act pietiSpeuk.... Te le rtel t+

Gilit at Ki. ALC Z2 2 6 Ah L0 AcAlth grebfeni! Ly
Const LelAB Cd? GWE TLD LEpPE LoL: 2 A SEMUCTE

  
 
  
  

 
 
 

 

 

 

 

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. -

GROUND ONE: a Aylin t” Lact Hop, Clie/ f
Lleceteal tpl bs EOF

 

 

 

Page 7 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 7 of 12

AO 242(12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) Supporting facts (Be brief Do not cite cases or law.):
s . . o e
ts VA. Le

Liercl se bi bet SUSE HA toh thi ten Dalle GL: SIO,
Ls Lo : At

" CU CEN G2 g Lb atte al 2 47 Me A Vind fe ps
"Gaéd MedntAl Atdtenthen while CBA -L9 le AVUE:
A Tgabttion auf to SPOLLAE ot StA6tt Chen ale shits, phot ot
(b) Did you present Ground One in all appeals that were available to you?
pes CINo

se LAL
crounptwo: Lhe Locssx Lola ginl aes a Avex.
- pAclal le CME 2 ELBE bP 7 Az: ls CON 2"
LE. OLE. — Lid tt Alt Ne LAA SEZ SIATE SE VIED :

SAd ie
(a) Supporting facts (Be brief Do not cite cases or law.) Lockclovr ly fc YE sth sto (PAGE

 
      

 

 
  

    

”

    

 

Sp Adkils Mb 2 Le AAD EM a the B I gE | J CLL a, eZ

JAFULOLOME Lilie, “PAATELIL Atteden, LOl pole ielelgEey (Hog ti GAH
(b) Did you present Ground Two in all appeals that were available to you?
DYes ONo

GROUND

.

hich

af

THREE: 5 4 a SJ = LE o Avttndainl’-
tops } Live LiL Lo sTAve tye

   

  

 

AIEEE pr LAT. SUAVELY L424 ZL DAft_ 2£ LY

sateie [ [92 ¢ 57. Fr ye Abel was te Alc tAn) -

AAavs OLE) A (TAKES! Le Shot 4 L (He, Lf L / Thal eve
Ye Lit 2 E>.

ANA, La lhe “L7 <s
(b) Did you present Ground Three in all appeals that were available to you? Ther IVF. inlA JL LEE AEL

GYes ONO 24S Ad ESI t te by phhohg pd ep fof
PAE DET” PED EAE S” Aled 3epA lal ps Lic tag Apapilatton
A tie Ato as Ale A We Cp WEstlf of Parti neg fo delbacre —prPweret 10
O25" Aokd Adley) N. [UEPUEAY LYOMESE 1° LOXUACES LLY.
Case 2:21-cv-00227-KJN Document1 Filed 02/05/21 Page 8 of 12

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

GROUNDFOUR: 4c Ad os bth LEB ME EE
aay stoner Z- 2 MF Axed
Vie Lipp AS

 

 

(a) Supportin ing facts (Be brief Do not cite cases or law.):

 

 

 

(b) Did you present Ground Four in alf appeals that were vasa toyow ays yx A AUECS Vest e
OYes ONDA AE MA EIS FMIE 7 Bhp pede, *TholArag
at Adi SUAWE YEAS Ard Sé ‘of CEASE ol pl ind E A SclovrbAll

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did

fot: WEE LL.
Metnbeted (be mero ent) +p pe atl dat Be el asp i Loopy

4
S09 Ad ActlE7 azo. if ALE E27 CLA pol at oAd ALTE Acta ?

 
   

    
  

 

 

 

 

T glands dé Sigal éxitealie of heeieAdied Lien eT AES al
Voktheons, NONE PE le bs. Request for Relief
S State exactly ¥ what you want the oon to do: sae SS. J ici A

 

fr ie latie oz

 

 

\ Add: ‘ponaly/ AethsS 0 Chir Lin 1 hee te tf Add
(EE? QET ASSIEAA Al Gg fiat vie tenn (IZ. Ling,
apes, fees! nlf erie) 19 wyppsibfe. fetese b ty
VbtAly 18 forbchiep) Ade) ale 15 AHI pyeleléd wher! leche
pebied A ste! aoa,

Page 9 of 10
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 9 of 12

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury
If you are incarcerated, on ey ate did yo A) this petition in the prison mail system:

£2 Wea |

I declare under penalty of perjury that I am the petitioner, | have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

Date: JL / /o / god / Ll VE SS

Signature of Petitioner

 

 

Signature of Attorney or other authorized person, if any

Page 10 of 10
|

Case 2:21-cv-00227-KJN Documenti Filed 02IQpe1 Papp flo gi 12

| “ 8
e JME Attachacap: L
conte Sjon fe 7 of Bay / torn
- Nida rely fle ie ACESS Hi ,Je LHEl GENS felk-

Mow. 5 ht ALE pln - JUN AWE, apEvEly ‘

SAF ys panded re tefl pLoMEsS Atoudd phe
festa thts, SH WHAté ACESS Shiver tA pkg slr

( As PEWS (ed yy ath SaEL/A/ (esi C/1 fo )

. Yar hes (OTAMED | £1 Vel [Spt Ns f CONSISTANE tAh,
LETIGEL feats pha?’ Ae AM EARLY AUAANSEA)
~ Magid, (oer aalation Sire? GAP. -— E30 per
0 MAWES tHE
" "52, 20 M0), LAMUGES ee a ae
viele tos FA AgginiadtEd Cane (=) of} Stuuly of
Cowrd ~ / 9 WET Is A
@ 5Y000 1) AAenngges ff 5* 4 Jb Metin MeEWL
Yohanons fal PHEAL Awd [Np Uap A pO Fe PACE
And eA) paadtects af thot, Al ALTO Add
CHniileas styilerdly te TE EW PELE OE!
s ky, CULL APSE Sl ILI A100 aot Ctr

# GOP fA L of AoE NA «EN Y- Mo Nien! ZF a
we ECA MENLS ( tient SEL )

Y; ZAK? ft Pew PVE AMapges Sr LNG CONSHTETONY
hooltions svszardiie Sept 27A lety Zt LIME A253
Weltnaps snd stiély caries: [5% /¥*%, 74, 7? |
ms >: EDL: #192, a20 pw PTCMETMY = HAPTAGES”

y Li eT ar PUNA SE pf NAME |
yieécr Hadsyel Fro? FECL Kr lens ( joapaedately)
s VA ste 1 pT VEST LNAEL LH TtH? SECAITY
Z JEN, nb/ipy ; le 71 0 SE, ae Sor MEN SES
, ANceleted tr) AAA a) ceteal, gir tif, ErionolA/
e Add, Jor LIA, Cot EINE Open (i leAsE

|

|

  
 
 
  

a
' Case 2:21-cv-00227-KJN Document1 Filed 02/05/99, Page whi 1222

“Bele F; " Addeod Cnt Arwchere ii?

” 440, 092 fy PTV Lhe” Sof piolA Japon at
Fe NUE | |

"4 7920 fol (ETN Lar upes” 2 - pol don ap
LE fete la oT

EA 99IQ COO GE jl PenEPAY Mnnper

 

 
Case 2:21-cv-00227-KJN Document 1 Filed 02/05/21 Page 12 of 12

ZBS[ Atcha St pibrendt: &
COT OOT- x

rand 5: L = Arerttren+ yiolrnen
|LOG APNE EE SDO ENCE

(Hiridel 3 AEGESS qo CAM |

1 SGYAEES Or AP Ajax SEALS Arlib AAMAEAA PE
[epic

 

Ci L-6-702L, TD whould A 519 MED SAME
elt we lesk the § Chie) Webs / 4d SES
xa - Cog stitu ternal poltiods falé/ - 76 Sed
Aestin Fal Coles: La) L-7- Peal, phe sige
Lititiged Cf esti) pol ‘ SIS LE EL pishipeton
tA YiolA Fi COs UH ON / Mls by J ATE Lol
compan EAPION 0th APIS NEYS Aol J OU FUEL AMENZA.
JA LE tefl WO réL pa sh Ae, “Palen Es
AA, fALTS.
id oe 179 Sher Zz Line oA et tbo br
AVE: tt CY ES 1S” fIESUUIAG SHOVED
Z i Lee 4 Va Ankd 5 Pars toll
ppt LT PagpEAO pots LIME, Adkt peAk ofp LE lit

 
 

Shit <n "Ax Ele miEsperted for or
anal ATION.” No —¥ a BPO wits Feinished.

Adtiriistcntie tiv) 1 biidbewd, thats, blacked

 
